DETAILED ACTION
Pending Claims
Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 4 has been overcome by amendment.
The rejection of claims 1-4, 6-8, and 10-14 under 35 U.S.C. 102(a)(1) as being anticipated by Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.
The rejection of claims 1-4, 6-8, and 10-14 under 35 U.S.C. 102(a)(2) as being anticipated by Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.
The rejection of claims 9 and 15-19 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) in view of Gansen et al. (US Pat. No. 5,750,583).
Regarding claims 1-4, 6-8, and 10-14, Kotschwar discloses: (1) a polyol system for preparing polyurethane (Abstract; column 1, line 66 through column 2, line 23; column 4, line 9 through column 7, line 55) comprising:
i)	at least one active chain extender having at least two groups that can react with an isocyanate, wherein at least one group of the at least two groups that can react with an isocyanate is a free primary -NH2 group (column 6, line 42 through column 7, line 5);
ii)	at least one compound having three groups that can react with an isocyanate, wherein at least one group of the three groups that can react with an isocyanate is a free primary -OH group (column 5, lines 5-33: see “triol”); and
iii)	at least one polyether polyol starting from an amine (column 4, lines 19-64);
(2) wherein the polyol system further comprises a basic polyether polyol selected from polyether polyols with a hydroxyl value of 300 to 600 mg KOH/g (column 5, line 56 through column 6, line 12);
(3) wherein the polyol system further comprises one or more additives selected from the group consisting of foam stabilizers, catalysts, mold-release agents, flame retardants, color pastes, fillers, stabilizers, and thixotropic agents (column 6, line 36 through column 7, line 55);
(4) wherein the at least one active chain extender having at least two groups that can react with an isocyanate is selected from the group consisting of alkanolamine having 2-12 carbon atoms, aliphatic (cyclic) diamine having 2-15 carbon atoms, and aromatic diamine having 6-12 carbon atoms, wherein one or more hydrogen atoms attached to carbon atoms in the 
(6) wherein the polyether polyol starting from an amine is selected from polyether polyols starting from ethylenediamine with a hydroxyl value of 450 KOH/g to 800 KOH/g (column 4, lines 22-24);
(7) wherein the at least one active chain extender having at least two groups that can react with an isocyanate is present in the polyol system in an amount of 1-25 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight (column 7, lines 2-5); (13) an amount of 2-15 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight (column 7, lines 2-5); (14) an amount of 2-10 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight (column 7, lines 2-5);
(8) wherein the at least one compound having three groups that can react with an isocyanate is present in the polyol system in an amount of 1-20 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight (column 5, lines 29-33);
(10) a polyurethane system (Abstract; column 2, lines 28-45) comprising an isocyanate component (column 2, line 46 through column 4, line 8; column 7, line 56 through column 8, line 24) and the polyol component (column 3, line 9 through column 7, line 55); (11) wherein the isocyanate component is selected from: (i) aliphatic isocyanate, (ii) cycloaliphatic isocyanate, (iii) aromatic isocyanate, and mixtures thereof (column 3, line 19 through column 4, line 8); and (12) a polyurethane product comprising the reaction product obtained by reacting the polyurethane system (column 2, lines 28-45).
Kotschwar fails to explicitly refer to their triol material as “ii) an active chain extender”.  However, this triol material is inherently capable of acting as a chain extender in this system 

Kotschwar discloses an embodiment where his composition is used to make foamed materials (see column 9, lines 21-27).  These embodiments include the use of water as: (1) iv) a foaming agent (see column 9, lines 21-23).  However, Kotschwar fails to explicitly disclose that the water is added as part of the polyol system “Part B”.  In light of this, Gansen et al. disclose a similar polyurethane system used to produce foamed materials (see Abstract).  Gansen et al. demonstrate that it is recognized in the art to add the water (foaming agent) as part of the polyol-based “isocyanate-reactive mixture” (see column 6, lines 12-14) for this type of polyurethane-based foam composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a foaming agent to the polyol system of Kotschwar because: (a) Kotschwar discloses an embodiment where his composition is used to make foamed materials; (b) the foamed embodiments of Kotschwar are formulated with water as a foaming agent; (c) Kotschwar fails to explicitly disclose that the water is added as part of the polyol system “Part B”; (d) Gansen et al. disclose a similar polyurethane system used to produce foamed materials; and (e) Gansen et al. demonstrate that it is recognized in the art to add the water (foaming agent) as part of the polyol-based “isocyanate-reactive mixture” for this type of polyurethane-based foam composition.
Regarding claims 16 and 17, the combined teachings of Kotschwar and Gansen et al. are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (16) wherein the at least one active chain extender having three groups that can react with an isocyanate is (17) an amount of 3-15 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight.  Rather, he discloses that the triol is present in preferred amounts of 5-50 pbw, 14-45 pbw, and 15-20 pbw per 100 pbw of the polyol component (see column 5, lines 29-33).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Kotschwar and Gansen et al. with the instantly claimed amount of tri-functional chain extender (an amount of 2-15 or 3-15 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight) because: (a) Kotschwar discloses that the triol is present in preferred amounts of 5-50 pbw, 14-45 pbw, and 15-20 pbw per 100 pbw of the polyol component; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 9, 18, and 19, the combined teachings of Kotschwar and Gansen et al. are as set forth above and incorporated herein.  Kotschwar fails to disclose: (9) wherein the polyether polyol starting from an amine is present in the polyol system in an amount of 1-10 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight; (18) an amount of 2-8 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight; and (19) an amount of 2-6 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight.  Kotschwar discloses a preferred amount of about 20-60 pbw per 100 pbw of the polyol component (see column 4, lines 60-64).  However, the teachings are open In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” – In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Kotschwar and Gansen et al. with the instantly claimed amount of polyether polyol starting from an amine (1-10, 2-8 or 2-6 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight) because: (a) Kotschwar discloses a preferred amount of about 20-60 pbw per 100 pbw of the polyol component; (b) the teachings of Kotschwar are open to various amounts depending upon the desired processing and product characteristics; (c) specifically, Kotschwar discloses that relatively high amounts of this component lead to a harder product, while relatively low amounts of this component lead to a flexible product; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, 
Regarding claim 15, the combined teachings of Kotschwar and Gansen et al. are as set forth above and incorporated herein.  Kotschwar fails to explicitly disclose: (15) wherein the at least one active chain extender having at least two groups that can react with an isocyanate is present in the polyol system in an amount of 2-6 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight.  Rather, he discloses that the curative/chain-extender is present in preferred amounts of 2-10 pbw and 5-7 pbw per 100 pbw of the polyol component (see column 7, lines 2-5).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Kotschwar and Gansen et al. with the instantly claimed amount of di+-functional chain extender (an amount of 2-6 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight) because: (a) Kotschwar discloses that the curative/chain-extender is present in preferred amounts of 2-10 pbw and 5-7 pbw per 100 pbw of the polyol component; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Regarding claim 5, the combined teachings of Kotschwar and Gansen et al. are as set forth above and incorporated herein.  Kotschwar fails to disclose the use of: (5) at least one active chain extender selected from trihydric alcohols having 3-8 carbon atoms.  Rather, he prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Kotschwar and Gansen et al. with the instantly claimed chain extender (selected from trihydric alcohols having 3-8 carbon atoms) because: (a) Kotschwar discloses the use of one or more curatives/chain-extenders, with a preference for diamine curatives/chain-extenders; (b) Gansen et al. disclose a similar polyurethane system and demonstrate that the instantly claimed trihydric alcohols, along with the amines of Kotschwar and mixtures thereof, are recognized in the art as suitable curatives/chain-extenders for this type of polyurethane system; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Further regarding claims 8, 16, and 17, the combined teachings of Kotschwar and Gansen et al. related to dependent claim (5) are as set forth above and incorporated herein.  They fail to explicitly disclose: (8) wherein the at least one active chain extender having three groups that can react with an isocyanate is present in the polyol system in an amount of 1-20 parts by (16) an amount of 2-15 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight; and (17) an amount of 3-15 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight.  Rather, Kotschwar discloses that the curative/chain-extender (or mixtures thereof) are provided in a preferred amount of 2-10 pbw per 100 pbw of the polyol component.  When applying the supporting teachings of Gansen et al. (mixture of curatives/chain-extenders, relating to claim 5) to this range, the skilled artisan would have expected amounts that overlap the instantly claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Kotschwar and Gansen et al. with the instantly claimed amount of tri-functional chain extender (an amount of 1-20, 2-15 or 3-15 parts by weight, and wherein the total weight of the polyol system is 100 parts by weight) because: (a) Kotschwar discloses that the curative/chain-extender (or mixtures thereof) are provided in a preferred amount of 2-10 pbw per 100 pbw of the polyol component; (b) when applying the supporting teachings of Gansen et al. (mixture of curatives/chain-extenders, relating to claim 5) to this range, the skilled artisan would have expected amounts that overlap the instantly claimed range; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Response to Arguments
Applicant's arguments (see pages 7-8 of the response filed March 25, 2021) have been fully considered but they are not persuasive.  
Argument 1: Applicant argues that Kotschwar fails to disclose the use of a foaming agent.  This argument also suggests that the teachings of Kotschwar teach away from the use of a foaming agent.  The Office respectfully disagrees.
As discussed above in the obviousness rejection over {Kotschwar & Gansen et al.}, Kotschwar discloses an embodiment where his composition is used to make foamed materials (see column 9, lines 21-27) with the use of water as a foaming agent (see column 9, lines 21-23).  Kotschwar fails to explicitly disclose that the water is added as part of the polyol system “Part B”.  In light of this, Gansen et al. disclose a similar polyurethane system used to produce foamed materials (see Abstract) and demonstrate that it is recognized in the art to add the water (foaming agent) as part of the polyol-based “isocyanate-reactive mixture” (see column 6, lines 12-14) for this type of polyurethane-based foam composition.
Argument 2: Applicant suggest that Kotschwar and Gansen et al. are not analogous art because the teachings of Gansen et al. are directed to a foam and the teachings of Kotschwar are not directed to a foam.  The Office respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed invention, the teachings of Kotschwar, and the teachings of Gansen et al. are all feature polyurethane-based foamed materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Clatty et al. (US Pat. No. 5,302,303) and Brown (US Pat. No. 5,208,269) disclose related polyurethane-based foamed materials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 26, 2021